REASONS FOR ALLOWANCE
Regarding claims 1 and 2
Regarding claim 16, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the step of providing a cooling circuit for the fluid for cooling both the drive motor and the compression chamber, wherein the cooling circuit comprises cooling channels that are provided in the motor housing and of the compression chamber itself, and wherein the cooling channels at least partially extend along an axial direction in a way such that the fluid does not get into an air gap between the motor rotor and the motor stator. These limitations, in combination with a non-return valve being provided at the inlet of the compression chamber, a drive motor being provided with a motor chamber formed by a motor housing, in which a motor shaft is rotatably mounted that drives at least one of the aforementioned pair of meshed helical compressor rotors, wherein the compression housing and the motor housing are connected directly to one another to form a compressor housing, wherein the rotor shafts of the compressor rotors extend at an angle with or transverse to a horizontal plane during normal operation of the vertical screw compressor, as well as the steps of cooling and lubricating both the drive motor and compressor rotors by providing a fluid to the vertical screw compressor in a single cycle where all of the fluid first flows from a head of the compressor housing and then to a base of the compressor housing, wherein the fluid is driven through the drive motor and the compressor rotors under a compressor pressure generated by the screw compressor, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746